Matter of Harris v Prack (2017 NY Slip Op 05891)





Matter of Harris v Prack


2017 NY Slip Op 05891


Decided on July 27, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 27, 2017

523516

[*1]In the Matter of COREY HARRIS, Petitioner,
vALBERT PRACK, as Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: June 12, 2017

Before: Peters, P.J., Garry, Lynch, Clark and Rumsey, JJ.


Corey Harris, Malone, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination rendered following a tier III hearing. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. In light of this, and given that petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (seeMatter of Ellison v Annucci, 149 AD3d 1361, 1361 [2017]). The record discloses that petitioner was assessed a $15 reduced filing fee, and he is therefore entitled to a refund of that amount (see Matter of Cendales v Sheahan, 146 AD3d 1260, 1261 [2017]).
Peters, P.J., Garry, Lynch, Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with [*2]disbursements in the amount of $15.